UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4612
ADRIAN JAMES LASHUA,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                             (CR-03-21)

                      Submitted: January 28, 2004

                        Decided: April 7, 2004

  Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

G. Alan DuBois, Assistant Federal Public Defender, Raleigh, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Christine Witcover Dean, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. LASHUA
                              OPINION

PER CURIAM:

   Adrian James Lashua pled guilty without a plea agreement to being
a felon in possession of a firearm. He was sentenced to ninety-six
months imprisonment and assessed a $4550 fine. He appeals the
imposition of the fine, contending that the district court failed to make
proper factual findings under 18 U.S.C. § 3572(a) (2000).

   Section 3572(a) establishes factors to be considered by the district
court when deciding whether to impose a fine. In determining the
imposition and amount of a fine under § 3572(a), the district court
"shall" consider, among other things, the income, financial resources,
and earning capacity of the defendant. Although § 3572(a) does not
require a sentencing court to make specific findings with regard to the
listed factors, we have required lower courts to do so. United States
v. Bruchey, 810 F.2d 456, 459 (4th Cir. 1987) (regarding restitution).*
However, a district court may satisfy these requirements if it adopts
a defendant’s presentence report ("PSR") that contains adequate fac-
tual findings to allow effective appellate review of the fine or restitu-
tion. See United States v. Gresham, 964 F.2d 1426, 1430-31 (4th Cir.
1992) (affirming $80,200 fine when PSR indicated that defendant
would be employable after release from prison).

   Here, the district court did not make any specific factual findings
and, instead, adopted the findings and calucations of the PSR. How-
ever, the PSR contained detailed information about Lashua’s employ-
ment history, educational background, financial status, family
relationships, and mental illness. In addition, it was Lashua’s burden
to prove that he was unable to pay a fine. See United States v. Hyppo-
lite, 65 F.3d 1151, 1159 (4th Cir. 1995); U.S. Sentencing Guidelines
Manual § 5E1.2(a) (2002) (fine is mandatory unless defendant estab-
lishes inability to pay). While Lashua argued that his mental illness
prevented him from holding a steady job, he provided no supporting
evidence.

  *The analysis in fine and restitution cases is the same. See United
States v. Harvey, 885 F.2d 181, 182-83 (4th Cir. 1989).
                      UNITED STATES v. LASHUA                       3
   We find that the PSR’s factual determinations and calculations ade-
quately show that Lashua would be able to pay the fine if he obtains
a minimum wage job. Since employment is a requirement of his
supervised release, and since Lashua failed to produce any evidence
supporting his contentions that he was unable to work, we find no
error in the conclusion that Lashua could pay the fine imposed.
Accordingly, we affirm the imposition of the fine. We dispense with
oral argument, because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED